

Exhibit 10.14
CLEARWELL SYSTEMS, INC.
2005 STOCK PLAN
ADOPTED ON JANUARY 26, 2005
AS AMENDED ON MARCH 1, 2006, JUNE 21, 2007, AUGUST 21, 2007, JANUARY 27, 2009,
JULY 31, 2009 AND February 29, 2016






























 




--------------------------------------------------------------------------------






TABLE OF CONTENTS




--------------------------------------------------------------------------------




 
 
Page
 
SECTION 1. ESTABLISHMENT AND PURPOSE.
 
 
1
 
 
 
SECTION 2. ADMINISTRATION.
 
 
1
 
(a) Committees of the Board of Directors.
 
 
1
 
(b) Authority of the Board of Directors.
 
 
1
 
 
 
SECTION 3. ELIGIBILITY.
 
 
1
 
(a) General Rule.
 
 
1
 
(b) Ten-Percent Stockholders.
 
 
1
 
 
 
SECTION 4. STOCK SUBJECT TO PLAN.
 
 
2
 
(a) Basic Limitation.
 
 
2
 
(b) Additional Shares.
 
 
2
 
 
 
SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.
 
 
2
 
(a) Stock Purchase Agreement.
 
 
2
 
(b) Duration of Offers and Nontransferability of Rights.
 
 
2
 
(c) Purchase Price.
 
 
2
 
(d) Withholding Taxes.
 
 
2
 
(e) Restrictions on Transfer of Shares and Minimum Vesting.
 
 
2
 
 
 
SECTION 6. TERMS AND CONDITIONS OF OPTIONS.
 
 
3
 
(a) Stock Option Agreement.
 
 
3
 
(b) Number of Shares.
 
 
3
 
(c) Exercise Price.
 
 
3
 
(d) Exercisability.
 
 
3
 
(e) Basic Term.
 
 
3
 
(f) Termination of Service (Except by Death).
 
 
3
 
(g) Leaves of Absence.
 
 
4
 
(h) Death of Optionee.
 
 
4
 
(i) Restrictions on Transfer of Shares and Minimum Vesting.
 
 
4
 
(j) Transferability of Options.
 
 
5
 
(k) Withholding Taxes.
 
 
5
 
(l) No Rights as a Stockholder.
 
 
5
 
(m) Modification, Extension and Assumption of Options.
 
 
5
 
 
 
SECTION 7. PAYMENT FOR SHARES.
 
 
5
 
(a) General Rule.
 
 
5
 
(b) Surrender of Stock.
 
 
5
 
(c) Services Rendered.
 
 
5
 
(d) Promissory Note.
 
 
5
 
(e) Exercise/Sale.
 
 
6
 
(f) Exercise/Pledge.
 
 
6
 
(g) Other Forms of Payment.
 
 
6
 

i




--------------------------------------------------------------------------------






 
 
 
 
 
 
 
SECTION 8. ADJUSTMENT OF SHARES.
 
 
6
 
(a) General.
 
 
6
 
(b) Mergers and Consolidations.
 
 
6
 
(c) Reservation of Rights.
 
 
7
 
 
 
SECTION 9. SECURITIES LAW REQUIREMENTS.
 
 
8
 
 
 
SECTION 10. NO RETENTION RIGHTS.
 
 
8
 
 
 
SECTION 11. DURATION AND AMENDMENTS.
 
 
8
 
(a) Term of the Plan.
 
 
8
 
(b) Right to Amend or Terminate the Plan.
 
 
8
 
(c) Effect of Amendment or Termination.
 
 
8
 
 
 
SECTION 12. DEFINITIONS.
 
 
9
 

 
ii




--------------------------------------------------------------------------------








CLEARWELL SYSTEMS, INC. 2005 STOCK PLAN
SECTION 1. ESTABLISHMENT AND PURPOSE.
The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by purchasing Shares of the Company’s Stock. The Plan provides both
for the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include Nonstatutory Options as well
as ISOs intended to qualify under Section 422 of the Code.
Capitalized terms are defined in Section 12.
SECTION 2. ADMINISTRATION.
(a) Committees of the Board of Directors. The Plan may be administered by one or
more Committees. Each Committee shall consist of one or more members of the
Board of Directors who have been appointed by the Board of Directors. Each
Committee shall have such authority and be responsible for such functions as the
Board of Directors has assigned to it. If no Committee has been appointed, the
entire Board of Directors shall administer the Plan. Any reference to the Board
of Directors in the Plan shall be construed as a reference to the Committee (if
any) to whom the Board of Directors has assigned a particular function.
(b) Authority of the Board of Directors. Subject to the provisions of the Plan,
the Board of Directors shall have full authority and discretion to take any
actions it deems necessary or advisable for the administration of the Plan. All
decisions, interpretations and other actions of the Board of Directors shall be
final and binding on all Purchasers, all Optionees and all persons deriving
their rights from a Purchaser or Optionee.
SECTION 3. ELIGIBILITY.
(a) General Rule. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Nonstatutory Options or the direct award or sale of
Shares. Only Employees shall be eligible for the grant of ISOs.
(b) Ten-Percent Stockholders. A person who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
Parent or any of its Subsidiaries shall not be eligible for the grant of an ISO
unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the date of grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the date of grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.


SECTION 4. STOCK SUBJECT TO PLAN.
(a) Basic Limitation. Not more than 14,123,7681 Shares may be issued under the
Plan (subject to Subsection (b) below and Section 8(a)). All of these Shares may
be issued upon the exercise of ISOs. The number of Shares that are subject to
Options or other rights outstanding at any time under the Plan shall not exceed
the number of Shares that then remain available for issuance under the Plan. The
Company, during the term of the Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan. Shares
offered under the Plan may be authorized but unissued Shares or treasury Shares.
(b) Additional Shares. In the event that Shares previously issued under the Plan
are reacquired by the Company, such Shares shall be added to the number of
Shares then available for issuance under the Plan. In the event that an
outstanding Option or other right for any reason expires or is canceled, the
Shares allocable to the unexercised portion of such Option or other right shall
be added to the number of Shares then available for issuance under the Plan.






--------------------------------------------------------------------------------




SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.
(a) Stock Purchase Agreement. Each award or sale of Shares under the Plan (other
than upon exercise of an Option) shall be evidenced by a Stock Purchase
Agreement between the Purchaser and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Board of Directors deems appropriate for inclusion in a Stock Purchase
Agreement. The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.
(b) Duration of Offers and Nontransferability of Rights. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Purchaser within 30 days after the grant of such right was
communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.
(c) Purchase Price. The Board of Directors shall determine the Purchase Price of
Shares to be offered under the Plan at its sole discretion. The Purchase Price
shall be payable in a form described in Section 7.
(d) Withholding Taxes. As a condition to the purchase of Shares, the Purchaser
shall make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such purchase.
(e) Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first
 

1


Reflects a 1,000,000 share increase approved by the Board on March 1, 2006, the
1,780,000 share increase approved by the Board of Directors on June 21, 2007,
the 343,768 share increase approved by the Board of Directors on August 21,
2007, the 1,500,000 share increase approved by the Board of Directors on
January 27, 2009 and the 1,500,000 share increase approved by the Board of
Directors on July 31, 2009.

 
2




--------------------------------------------------------------------------------






refusal and other transfer restrictions as the Board of Directors may determine.
Such restrictions shall be set forth in the applicable Stock Purchase Agreement
and shall apply in addition to any restrictions that may apply to holders of
Shares generally.
SECTION 6. TERMS AND CONDITIONS OF OPTIONS.
(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. The
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Board of Directors deems appropriate for inclusion in a
Stock Option Agreement. The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical.
(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 8. The Stock Option Agreement shall also
specify whether the Option is an ISO or a Nonstatutory Option.
(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of any Option shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, and in the case of an ISO a higher
percentage may be required by Section 3(b). Subject to the preceding sentence,
the Exercise Price under any Option shall be determined by the Board of
Directors at its sole discretion. The Exercise Price shall be payable in a form
described in Section 7.
(d) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. No Option shall be
exercisable unless the Optionee has delivered an executed copy of the Stock
Option Agreement to the Company. The Board of Directors shall determine the
exercisability provisions of the Stock Option Agreement at its sole discretion.
All of an Optionee’s Options shall become exercisable in full if
Section 8(b)(iv) applies.
(e) Basic Term. The Stock Option Agreement shall specify the term of the Option.
The term shall not exceed 10 years from the date of grant, and in the case of an
ISO a shorter term may be required by Section 3(b). Subject to the preceding
sentence, the Board of Directors at its sole discretion shall determine when an
Option is to expire.
(f) Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following occasions:
(i) The expiration date determined pursuant to Subsection (e) above;
(ii) The date three months after the termination of the Optionee’s Service for
any reason other than Disability, or such later date as the Board of Directors
may determine; or
 
3




--------------------------------------------------------------------------------






(iii) The date six months after the termination of the Optionee’s Service by
reason of Disability, or such later date as the Board of Directors may
determine.
The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).
(g) Leaves of Absence. For purposes of Subsection (f) above, Service shall be
deemed to continue while the Optionee is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
Service for this purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).
(h) Death of Optionee. If an Optionee dies while the Optionee is in Service,
then the Optionee’s Options shall expire on the earlier of the following dates:
(i) The expiration date determined pursuant to Subsection (e) above; or
(ii) The date 12 months after the Optionee’s death, or such later date as the
Board of Directors may determine.
All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.
(i) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.
 
4




--------------------------------------------------------------------------------






(j) Transferability of Options. An Option shall be transferable by the Optionee
only by (i) a beneficiary designation, (ii) a will or (iii) the laws of descent
and distribution, except as provided in the next sentence. If the applicable
Stock Option Agreement so provides, a Nonstatutory Option shall also be
transferable by gift or domestic relations order to a Family Member of the
Optionee. An ISO may be exercised during the lifetime of the Optionee only by
the Optionee or by the Optionee’s guardian or legal representative.
(k) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise. The Optionee shall also make
such arrangements as the Board of Directors may require for the satisfaction of
any federal, state, local or foreign withholding tax obligations that may arise
in connection with the disposition of Shares acquired by exercising an Option.
(l) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by the
Optionee’s Option until such person becomes entitled to receive such Shares by
filing a notice of exercise and paying the Exercise Price pursuant to the terms
of such Option.
(m) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Board of Directors may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair the Optionee’s rights or increase
the Optionee’s obligations under such Option.
SECTION 7. PAYMENT FOR SHARES.
(a) General Rule. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in cash or cash equivalents at the time when
such Shares are purchased, except as otherwise provided in this Section 7.
(b) Surrender of Stock. At the discretion of the Board of Directors, all or any
part of the Exercise Price may be paid by surrendering, or attesting to the
ownership of, Shares that are already owned by the Optionee. Such Shares shall
be surrendered to the Company in good form for transfer and shall be valued at
their Fair Market Value on the date when the Option is exercised.
(c) Services Rendered. At the discretion of the Board of Directors, Shares may
be awarded under the Plan in consideration of services rendered to the Company,
a Parent or a Subsidiary prior to the award.
(d) Promissory Note. At the discretion of the Board of Directors, all or a
portion of the Exercise Price or Purchase Price (as the case may be) of Shares
issued under the Plan may be paid with a full-recourse promissory note. The
Shares shall be pledged as security for payment of the principal amount of the
promissory note and interest thereon. The interest rate payable under the terms
of the promissory note shall not be less than the minimum rate (if
 
5




--------------------------------------------------------------------------------






any) required to avoid the imputation of additional interest under the Code.
Subject to the foregoing, the Board of Directors (at its sole discretion) shall
specify the term, interest rate, amortization requirements (if any) and other
provisions of such note.
(e) Exercise/Sale. To the extent that a Stock Option Agreement so provides, and
if Stock is publicly traded, payment may be made all or in part by the delivery
(on a form prescribed by the Company) of an irrevocable direction to a
securities broker approved by the Company to sell Shares and to deliver all or
part of the sales proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.
(f) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
and if Stock is publicly traded, payment may be made all or in part by the
delivery (on a form prescribed by the Company) of an irrevocable direction to
pledge Shares to a securities broker or lender approved by the Company, as
security for a loan, and to deliver all or part of the loan proceeds to the
Company in payment of all or part of the Exercise Price and any withholding
taxes.
(g) Other Forms of Payment. At the discretion of the Board of Directors, the
Purchase Price or Exercise Price of Shares issued under the Plan may be paid in
any other form permitted by the Delaware General Corporation Law, as amended.
SECTION 8. ADJUSTMENT OF SHARES.
(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number of Shares available for future
grants under Section 4, (ii) the number of Shares covered by each outstanding
Option and (iii) the Exercise Price under each outstanding Option. In the event
of a declaration of an extraordinary dividend payable in a form other than
Shares in an amount that has a material effect on the Fair Market Value of the
Stock, a recapitalization, a spin-off, or a similar occurrence, the Board of
Directors at its sole discretion may make appropriate adjustments in one or more
of (i) the number of Shares available for future grants under Section 4,
(ii) the number of Shares covered by each outstanding Option or (iii) the
Exercise Price under each outstanding Option; provided, however, that the Board
of Directors shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.
In the event of an extraordinary cash dividend by the Company, the Board of
Directors or Committee, in their sole discretion, may, in lieu of the any of the
methods of adjustments set forth above, determine that the Exercise Price of
outstanding Options may be reduced by an amount equal to the per-Share
extraordinary cash dividend amount, provided, however, that the Board of
Directors or Committee may, in their sole discretion, determine that a cash
payment shall be made to an Optionee holding an Option partially or entirely in
lieu of such a reduction in Exercise Price on a per-Share cent-for-cent basis.
(b) Mergers and Consolidations. In the event that the Company is a party to a
merger or consolidation, all outstanding Options shall be subject to the
agreement of merger or consolidation. Such agreement shall provide for one or
more of the following:
(i) The continuation of such outstanding Options by the Company (if the Company
is the surviving corporation).
 
6




--------------------------------------------------------------------------------






(ii) The assumption of such outstanding Options by the surviving corporation or
its parent in a manner that complies with Section 424(a) of the Code (whether or
not such Options are ISOs).
(iii) The substitution by the surviving corporation or its parent of new options
for such outstanding Options in a manner that complies with Section 424(a) of
the Code (whether or not such Options are ISOs).
(iv) Full exercisability of such outstanding Options and full vesting of the
Shares subject to such Options, followed by the cancellation of such Options.
The full exercisability of such Options and full vesting of the Shares subject
to such Options may be contingent on the closing of such merger or
consolidation. The Optionees shall be able to exercise such Options during a
period of not less than five full business days preceding the closing date of
such merger or consolidation, unless (A) a shorter period is required to permit
a timely closing of such merger or consolidation and (B) such shorter period
still offers the Optionees a reasonable opportunity to exercise such Options.
Any exercise of such Options during such period may be contingent on the closing
of such merger or consolidation.
(v) The cancellation of such outstanding Options and a payment to the Optionees
equal to the excess of (A) the Fair Market Value of the Shares subject to such
Options (whether or not such Options are then exercisable or such Shares are
then vested) as of the closing date of such merger or consolidation over
(B) their Exercise Price. Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. Such payment may be made in
installments and may be deferred until the date or dates when such Options would
have become exercisable or such Shares would have vested. Such payment may be
subject to vesting based on the Optionee’s continuing Service, provided that the
vesting schedule shall not be less favorable to the Optionee than the schedule
under which such Options would have become exercisable or such Shares would have
vested. If the Exercise Price of the Shares subject to such Options exceeds the
Fair Market Value of such Shares, then such Options may be cancelled without
making a payment to the Optionees. For purposes of this Paragraph (v), the Fair
Market Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.
(c) Reservation of Rights. Except as provided in this Section 8, an Optionee or
Purchaser shall have no rights by reason of (i) any subdivision or consolidation
of shares of stock of any class, (ii) the payment of any dividend or (iii) any
other increase or decrease in the number of shares of stock of any class. Any
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or
 
7




--------------------------------------------------------------------------------






changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.
SECTION 9. SECURITIES LAW REQUIREMENTS.
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded.
SECTION 10. NO RETENTION RIGHTS.
Nothing in the Plan or in any right or Option granted under the Plan shall
confer upon the Purchaser or Optionee any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
the Purchaser or Optionee) or of the Purchaser or Optionee, which rights are
hereby expressly reserved by each, to terminate his or her Service at any time
and for any reason, with or without cause.
SECTION 11. DURATION AND AMENDMENTS.
(a) Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors, subject to the approval of
the Company’s stockholders. If the stockholders fail to approve the Plan within
12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred under the Plan shall be rescinded
and no additional grants, exercises or sales shall thereafter be made under the
Plan. The Plan shall terminate automatically 10 years after the later of (i) its
adoption by the Board of Directors or (ii) the most recent increase in the
number of Shares reserved under Section 4 that was approved by the Company’s
stockholders. The Plan may be terminated on any earlier date pursuant to
Subsection (b) below.
(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason; provided, however,
that any amendment of the Plan shall be subject to the approval of the Company’s
stockholders if it (i) increases the number of Shares available for issuance
under the Plan (except as provided in Section 8) or (ii) materially changes the
class of persons who are eligible for the grant of ISOs. Stockholder approval
shall not be required for any other amendment of the Plan. If the stockholders
fail to approve an increase in the number of Shares reserved under Section 4
within 12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred in reliance on such increase shall
be rescinded and no additional grants, exercises or sales shall thereafter be
made in reliance on such increase.
(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.
 
8




--------------------------------------------------------------------------------






SECTION 12. DEFINITIONS.
(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.
(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(c) “Committee” shall mean a committee of the Board of Directors, as described
in Section 2(a).
(d) “Company” shall mean Clearwell Systems, Inc., a Delaware corporation.
(e) “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.
(f) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.
(g) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.
(h) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Board of Directors in the
applicable Stock Option Agreement.
(i) “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in accordance with applicable law. Such
determination shall be conclusive and binding on all persons.
(j) “Family Member” shall mean (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.
(k) “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.
(l) “Nonstatutory Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.
(m) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.
 
9




--------------------------------------------------------------------------------






(n) “Optionee” shall mean a person who holds an Option.
(o) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee.
(p) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.
(q) “Plan” shall mean this Clearwell Systems, Inc. 2005 Stock Plan.
(r) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.
(s) “Purchaser” shall mean a person to whom the Board of Directors has offered
the right to acquire Shares under the Plan (other than upon exercise of an
Option).
(t) “Service” shall mean service as an Employee, Outside Director or Consultant.
(u) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).
(v) “Stock” shall mean the Common Stock of the Company, with a par value of
$0.0001 per Share.
(w) “Stock Option Agreement” shall mean the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to the
Optionee’s Option.
(x) “Stock Purchase Agreement” shall mean the agreement between the Company and
a Purchaser who acquires Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.
(y) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.
 
10


